                     IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA

                                              )
 TERRY WAYNE HARVELL                          )
                                              )             Civil Action No. 1:19-cv-237
        Plaintiff,                            )
                                              )
 v.                                           )
                                              )
 PMAB, LLC                                    )
                                              )
         Defendants.                          )
                                              )

                                        COMPLAINT

        1.     This is an action for damages brought by an individual consumer for

Defendant’s violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(hereafter the “FDCPA”). The FDCPA prohibits debt collectors from engaging in abusive,

deceptive, and unfair collection practices.

                                JURISDICTION AND VENUE

        2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. §

1331 and supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. §

1367.

        3.     Venue lies in this district pursuant to 28 U.S.C. § 1391(b).

                                          PARTIES

        4.     Plaintiff Terry Wayne Harvell is an adult individual residing in Oakboro, NC.

        5.     Defendant PMAB, LLC (“PMAB”) is a business entity which regularly

conducts business in the Middle District of North Carolina and has a registered agent




        Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 1 of 7
located at 4135 S. Stream Blvd., #400, Charlotte, NC 28217. The principal purpose of

Defendant is the collection of debts already in default using the mails and telephone, and

Defendant regularly attempts to collect said debts.

                                  FACTUAL ALLEGATIONS

       6.       At all pertinent times hereto, Defendant was hired to collect a debt allegedly

owed by Plaintiff, (hereafter the “debt”).

       7.       The alleged debt at issue arose out of a transaction which was primarily for

personal, family or household purposes.

       8.       Between the years 2014 and 2015, Plaintiff received healthcare services from

Randolph Internal Medicine and Locust Medical Services.

       9.       Randolph Internal Medicine and Locust Medical Services hired PMAB to

collect debts allegedly owed by Plaintiff.

       10.      On or around August 9, 2018, without Plaintiff’s consent, PMAB sent a third-

party a debt collection statement in the mail.

       11.      The third-party resides at an address separate from Plaintiff.

       12.      The debt collection statement sent to, and addressed to, the third party

contained personal, private and confidential information, including medical record

information, insurance information, and financial invoices for medical debts which belong

to Plaintiff.




                                                 2



        Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 2 of 7
       13.    Plaintiff was extremely embarrassed and distraught when he discovered that

Defendant had not only disclosed information regarding an alleged debt to a third-party,

but also disclosed sensitive medical information about Plaintiff.

       14.    Defendant acted in a false, deceptive, misleading and unfair manner when

communicating with any person other than the consumer, without the consumer’s consent.

       15.    Defendant acted in a false, deceptive, misleading and unfair manner when

they engaged in conduct the natural consequence of which is to harass, oppress, or abuse

such person in connection with the collection of a debt.

       16.    Defendant acted in a false, deceptive, misleading and unfair manner when

they used false representations and deceptive means to collect or attempt to collect a debt.

       17.    Defendant knew or should have known that its actions violated the FDCPA.

Additionally, Defendant could have taken the steps necessary to bring its actions into

compliance with the FDCPA, but neglected to do so and failed to adequately review its

actions to insure compliance with said laws.

       18.    At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees, who were acting within the scope and course of their

employment, and under the direct supervision and control of the Defendant herein.

       19.    At all times pertinent hereto, the conduct of Defendant as well as its agents,

servants and/or employees, was malicious, intentional, willful, reckless, negligent and in

wanton disregard for federal and state law and the rights of the Plaintiff herein.




                                               3



       Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 3 of 7
       20.    As a result of Defendant’s conduct, Plaintiff has sustained actual damages,

including, but not limited to, invasion of privacy, and emotional and mental pain and

anguish that she will continue to suffer same for an indefinite time in the future, all to her

great detriment and loss.

                            COUNT I – VIOLATIONS OF THE FDCPA

       21.    Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       22.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) of the

FDCPA.

       23.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       24.    The above contacts between Defendant and Plaintiff were “communications”

relating to a “debt” as defined by 15 U.S.C. § 1692a(2) and 1692a(5) of the FDCPA.

       25.    Defendant violated the FDCPA. Defendant’s violations include, but are not

limited to, violations of 15 U.S.C. §§ 1692c(b), 1692d, 1692e(10) and 1692f, as evidenced

by the following conduct:

              (a)     Communicating with third-parties, in connection with the collection

       of a debt, without the consumer’s consent;

              (b)     Engaging in conduct the natural consequence of which is to harass,

       oppress, or abuse such person in connection with the collection of a debt;

              (c)     Otherwise using false, deceptive or misleading and unfair or

       unconscionable means to collect or attempt to collect a debt.


                                              4



       Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 4 of 7
       26.     Defendant’s acts as described above were done with intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

purpose of coercing Plaintiff to pay the alleged debt.

       27.     As a result of the above violations of the FDCPA, Defendant is liable to

Plaintiff in the sum of Plaintiff’s statutory damages, actual damages and attorney’s fees

and costs.

                            COUNT II – INVASION OF PRIVACY

       28.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs

the foregoing paragraphs as alleged above.

       29.     Defendant’s conduct, including but not limited to communicating with any

person other than the consumer without the consumer’s consent, constitutes an invasion of

privacy.

       30.     The conduct of Defendant was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, damages and harm to Plaintiff that

are outlined more fully above and, as a result, Defendant is liable to compensate the

Plaintiff for the full amount of actual, compensatory and punitive damages, as well as such

other relief, permitted under the law.

       31.     Defendant’s above actions violated Plaintiff’s right of privacy by intruding

upon his seclusion.

       32.     Plaintiff has a reasonable expectation of privacy in his personal medical

information.


                                              5



       Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 5 of 7
       33.     Defendant intruded into Plaintiff’s seclusion by wrongfully disclosing

sensitive medical information to a third-party.

       34.     Defendant’s intrusion upon Plaintiff’s seclusion was intentional, and

consistent with Defendant’s corporate policies and business practices.

       35.     Defendant’s intrusion detailed above is highly offensive to any reasonable

person, and was in fact highly offensive to Plaintiff.

       36.     As a direct result of Defendant’s actions, Plaintiff has suffered serious

injuries, including economic and emotional damages, stress, embarrassment, and

humiliation.

       37.     Defendant is liable to compensate Plaintiff for the full amount of actual,

compensatory and punitive damages, as well as such other relief, permitted under the law.

                                    JURY TRIAL DEMAND

       38.     Plaintiff demands trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that relief be granted as follows:

                      (a) Actual damages;

                      (b) Statutory damages;

                      (c) Punitive damages;

                      (d) Costs and reasonable attorney's fees; and

                      (e) Such other and further relief as may be just and proper.



                                               6



       Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 6 of 7
                                   Respectfully Submitted,

                             BY:   /s/ Rachel C. Matesic
                                   Rachel C. Matesic, Esq.
                                   MARCELLINO & TYSON, PLLC
                                   2820 Selwyn Ave., Suite 350
                                   Charlotte, NC 28209
                                   (704) 919-1519
                                   rachel@yourncattorney.com
                                   State Bar No. 50156

                                   Joseph L. Gentilcore, Esq.*
                                   FRANCIS & MAILMAN, P.C.
                                   1600 Market Street
                                   25th Floor
                                   Philadelphia, PA 19103
                                   (215) 735-8600
                                   jgentilcore@consumerlawfirm.com

                                   * Application for admission
                                   pro hac vice forthcoming

Dated: March 1, 2019               Attorneys for Plaintiff




                                      7



      Case 1:19-cv-00237-LCB-JEP Document 1 Filed 03/01/19 Page 7 of 7
